ORDER

PER CURIAM.
AND NOW, this 2nd day of July, 1997, upon consideration of the Report and Recommendations of the Disciplinary Board dated May 16,1997, it is hereby
ORDERED that TERENCE ALAN PLIZGA be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year and one (1) day, to run concurrently with the one (1) year and one (1) day Suspension imposed by Order of this Court on December 4,1996, at No. 279 Disciplinary Docket No. 3, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Z APPAL A, J., dissents and would impose a consecutive suspension.